25.2, Criminal Cases, TX R APP Rule 25.2

 

Vernon's Texas Rules Annotated
Texas Rules of Appellate Procedure
Section Two. Appeals from Trial Court Judgments and Orders (Refs & Annos)
Rule 25. Perfecting Appeal (Refs & Annos)

 

 

 

TX Rules App.Proc., Rule 25.2
26.2, Criminal Cases

Effective: June 1, 2020
Currentness

(a) Rights to Appeal.

(1) Of the State. The State is entitled to appeal a court's order in a criminal case as provided by Code of Criminal Procedure
article 44.01.

(2) Of the Defendant. A defendant in a criminal case has the right of appeal under Code of Criminal Procedure article 44.02
and these rules. The trial court shall enter a certification of the defendant's right of appeal each time it enters a judgment
of guilt or other appealable order other than an order appealable under Code of Criminal Procedure Chapter 64. In a plea
bargain case--that is, a case in which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the
punishment recommended by the prosecutor and agreed to by the defendant--a defendant may appeal only:

(A) those matters that were raised by written motion filed and ruled on before trial,

(B) after getting the trial court's permission to appeal, or

(C) where the specific appeal is expressly authorized by statute.

(b) Perfection of Appeal. In a criminal case, appeal is perfected by timely filing a sufficient notice of appeal. In a death-penalty
case it is unnecessary to file a notice of appeal, but, in every death-penalty case, the clerk of the trial court shall file a notice of
conviction with the Court of Criminal Appeals within thirty days after the defendant is sentenced to death.

(c) Form and Sufficiency of Notice.

(1) Notice must be given in writing and filed with the trial court clerk. If the notice of appeal is received in the court of
appeals, the clerk of that court shall immediately record on the notice the date that it was received and send the notice to
the trial court clerk.

(2) Notice is sufficient if it shows the party's desire to appeal from the judgment or other appealable order, and, if the State
is the appellant, the notice complies with Code of Criminal Procedure article 44.01,
25.2. Criminal Cases, TX R APP Rule 25.2

(d) Certification of Defendant's Rights of Appeal. \f the defendant is the appellant, the record must include the trial court's
certification of the defendant's right of appeal under Rule 25.2(a)(2). The certification shall include a notice that the defendant
has been informed of his rights concerning an appeal, as well as any right to file a pro se petition for discretionary review. This
notification shall be signed by the defendant, with a copy given to him. The certification should be part of the record when
notice is filed, but may be added by timely amendment or supplementation under this rule or Rule 34.5(c)(1) or Rule 37.1 or
by order of the appellate court under Rule 34.5(c)(2). The appeal must be dismissed if a certification that shows the defendant
has the right of appeal has not been made part of the record under these rules.

(e) Trial Court Clerk's Duties. The trial court clerk must note on the copies of the notice of appeal and the trial court’s certification
of the defendant’s right of appeal the case number and the date when each was filed. The clerk must then immediately deliver one
copy of each to the clerk of the appropriate court of appeals, to the trial judge, to each court reporter responsible for preparing
the reporter’s record, and, if the defendant is the appellant, one copy of each to the State’s attorney.

(f) Amending the Notice or Certification. An amended notice of appeal or trial court's certification of the defendant's right of
appeal correcting a defect or omission in an earlier filed notice or certification, including a defect in the notification of the
defendant's appellate rights, may be filed in the appellate court in accordance with Rule 37.1, or at any time before the appealing
party's brief is filed if the court of appeals has not used Rule 37.1. The amended notice or certification is subject to being struck
for cause on the motion of any party affected by the amended notice or certification. After the appealing party's brief is filed,
the notice or certification may be amended only on teave of the appellate court and on such terms as the court may prescribe.

(2) Effect of Appeal. Once the record has been filed in the appellate court, all further proceedings in the trial court--except as
provided otherwise by law or by these rules--will be suspended until the trial court receives the appellate-court mandate.

(h) ddvice of Right of Appeal. When a court enters a judgment or other appealable order and the defendant has a right of appeal,
the court (orally or in writing) shall advise the defendant of his right of appeal and of the requirements for timely filing a
sufficient notice of appeal.

ae 7 4

~——